Citation Nr: 1027719	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-06 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This claim was previous remanded by the Board in March 2009 for a 
VA examination.  An examination was conducted in June 2009.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran alleges that he contracted hepatitis C from 
inoculation in service with unsanitized air guns, or in the 
alternative, via blood through cuts and scrapes when he assisted 
in air evacuating wounded and deceased soldiers into helicopters.  
Because the medical evidence is insufficiently developed for 
appellate review, the claim will be remanded.

The Veteran has submitted various articles, quoting competent 
medical professionals, regarding the connection between in- 
service air gun inoculations and the development of hepatitis C.  
It has been held that in some circumstances, the submission of 
medical evidence reflecting that the presence of certain symptoms 
and medical treatise evidence that indicated that the presence of 
these symptoms would indicate that the claimed service-connected 
disorder was present, may require VA to investigate the possible 
connection stated in the article.  In such a circumstance, the 
Court pointed out that it was necessary for VA to approach this 
scenario on a case-by-case basis; where the facts as 
ascertainable by a medically untrained individual could be 
reported, and where the proffered medical text or treatise could 
support the proponent's theory that those facts indicated the 
presence of a disorder, a claim should be developed.  Wallin v. 
West, 11 Vet. App. 509, 512-513 (1998).

Further, as to the Veteran's contentions regarding claimed 
exposure to blood agents during his military duties, the Board 
notes that the RO previously found the Veteran to have served in 
combat.  See rating decision, dated March 2005.  Therefore, his 
account of having been exposed to blood agents during active 
combat service is to be presumed credible, if the AMC/RO finds 
that it is "consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that there is 
no official record of such incurrence or aggravation in such 
service."  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran underwent a VA examination in February 2005.  During 
the examination, the Veteran indicated that he assisted in air 
evacuation of wounded personnel and that is how he came in 
contact with blood.  He did give a history of multiple sexual 
partners in the past.  The examiner gave an opinion that it was 
likely that the Veteran acquired hepatitis C from being exposed 
to multiple sexual partners.

The examiner did not address the Veteran's contention of 
contracting hepatitis C through contact when air evacuating 
wounded and deceased soldiers.  Moreover, the examiner did not 
give a rationale for connecting multiple sex partners as the 
cause for the Veteran's hepatitis C.  

The Veteran underwent another VA examination in June 2009.  The 
examiner stated that she could not resolve this issue without 
resort to mere speculation.  The Veteran's blood work shows that 
he was exposed to the hepatitis C virus sometime in the past.  
The Veteran denied risk factors to hepatitis C but admitted to 
having multiple sexual partners.  The examiner stated that 
hepatitis C has been transmitted through sexual partners, but the 
risk is low.  The examiner further acknowledged that the Veteran 
was exposed to blood during combat and that hepatitis C is mainly 
transmitted through exposure to blood, but did not opine on 
whether that was the cause of the Veteran's exposure.  Finally, 
the examiner stated that that there is no credible scientific or 
medical literature which links air gun inoculations to hepatitis 
C.

In support of his contentions, the Veteran submitted several 
decisions by the Board in which service connection was granted 
for hepatitis C, based on exposure to air gun inoculations.  In 
these decisions, the Board discussed VBA Fast letter 04-13 in 
which it is stated that the transmission of hepatitis C through 
air gun injections is biologically plausible.  The Board also 
acknowledged a report from the Center for Disease Control (CDC) 
Morbidity and Mortality Weekly Report (MMWR) dated in June 1986 
that confirmed a high correlation between air gun injections and 
hepatitis B, as well as a Department of Defense - Epidemiology 
Board report dated in January 1998, that strongly recommended 
that multi-use jet gun injectors not be used due to the risk of 
transmission of blood borne diseases.  The August 2009 VA 
examiner did not discuss this evidence.  

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the Veteran's claims 
file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well- reasoned rationale, as well as a 
basis in objective supporting clinical data.  Bloom v. West, 12 
Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) 
(rejecting medical opinions that did not indicate whether the 
physicians actually examined the Veteran, did not provide the 
extent of any examination, and did not provide any supporting 
clinical data).  The Court has held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 11 
Vet. App. 345 (1998).

If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2.  Because the examiner did not consider all the 
evidence submitted by the Veteran, the case is remanded for 
additional clarification.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must arrange for a review of 
the claims file by the VA examiner who 
issued the August 2009 opinion.  The 
examiner is hereby informed that the 
Veteran's exposure to combat is 
presumed.  The Veteran's claims file 
must be made available to the reviewer.  

If the examiner is no longer employed by 
VA, or is otherwise unavailable, the 
AMC/RO must cause review of the claims 
folder by an appropriate examiner, who 
will respond to the questions below.   

The AMC/RO must ensure the following are 
accomplished:

a)	The examiner must express an 
opinion as to whether the 
Veteran's hepatitis C is 
causally related to the 
Veteran's exposure to blood in 
combat or the air gun 
inoculation.  The rationale for 
all opinions expressed should be 
provided.

b)	If the examiner determines that 
there is no causal connection 
between the Veteran's hepatitis 
C and the Veteran's exposure to 
blood in combat or the air gun 
inoculation, or that he or she 
cannot form an opinion without 
resorting to speculation, he or 
she must discuss the following 
medical literature cited by the 
Veteran and explain why this 
literature does or does not 
support the Veteran's claim:

i.	The VBA Fast Letter 04-13 
regarding the biological 
plausibility of 
contracting hepatitis C as 
a result of an air gun 
injection;

ii.	The CDC MMWR dated in June 
186 confirming a high 
correlation between air 
gun immunizations and 
hepatitis B infections; 
and

iii.	The Department of Defense 
- Epidemiology Board 
report dated in January 
1998 that strongly 
recommended that multi-use 
jet gun injectors not be 
used because of the risk 
of transmission of blood 
borne diseases.

c)	If the examiner determines that 
an additional examination is 
required in order to provide a 
reasoned opinion, an examination 
of the Veteran should be 
conducted, to include any 
appropriate tests, and a copy of 
the examination report must be 
associated with the claims file.  
If such an examination is 
conducted, the claims folder, 
and a copy of this remand, must 
be reviewed by the examiner in 
conjunction with the 
examination, and the examiner 
must acknowledge receipt and 
review of these materials in any 
report generated.

d)	If an examination is scheduled, 
the AMC/RO must notify the 
Veteran that it is his 
responsibility to report for the 
examination and to cooperate in 
the development of the claim.  
The consequences for failure to 
report for a VA examination 
without good cause may include 
denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not 
report for the aforementioned 
examination, documentation 
should be obtained which shows 
that notice scheduling the 
examination was sent to the last 
known address.  It should also 
be indicated whether any notice 
that was sent was returned as 
undeliverable.

2.	After the above has been completed, the 
AMC/RO should review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination report, 
if any.  If any report does not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the providing health 
care provider for corrective action.

3.	Thereafter, the AMC/RO should re- 
adjudicate the Veteran's claim for 
service connection for hepatitis C in 
light of all of the evidence of record.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned 
to the Board for the purpose of 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

